In the first opinion on this appeal, rendered September 29, 1935, the order of the Circuit Court was reversed on the authority of the opinion and judgment in the case of Tampa Southern R. Co. v. City of Bradenton insofar as it granted the motion to strike the fourth paragraph of the bill of complaint. In the opinion on rehearing in the Bradenton case, filed in this Court on January 13th, 1936, we said that: "There is nothing in the original opinion in this case which precludes the municipality from making its own assessment." The same opinion shows that, while the municipality can under the Constitution make its own assessment for municipal purposes, and is not compelled to accept the assessment made by the State authorities, it must make its assessment according to the principles established for State taxation, was required by the same section of the Constitution.
Upon further consideration of the fourth paragraph of the bill of complaint in this case, we have reached the conclusion that is not consistent with the holding of this Court above referred to, in that it alleges, in effect, that the municipality, in making its assessment, is bound to follow the valuation placed upon the property by the State Assessing Board.
It follows that the Circuit Court was justified in striking said fourth paragraph of the bill, and accordingly rehearing *Page 378 
is granted as prayed, and our former judgment of reversal should be and is now hereby vacated and the order appealed from is now
Affirmed.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
TERRELL, and BUFORD, J.J., concur in the opinion and judgment.